Title: From Benjamin Franklin to Wuybert, Lunt and MacKellar, Officers and the Other Prisoners at Forton, 20 October 1778
From: Franklin, Benjamin
To: Wuybert, Antoine-Félix,Lunt, Joseph,MacKellar, Edward


Gentlemen
Passy 20th. Octor. 1778
   I have just received yours of the 2d. Instant. I beg that you will be assured that your long Detention, is not owing to any Neglect of you by the Commissioners. Our first Applications for exchanging you, were haughtily rejected. You were at that time consider’d as Rebels, committed for High Treason, who could only be delivered by course of Law. We then did every thing in our Power to make your situation as comfortable as possible. When Time and Circumstances produced a Disposition to consider you in a more favourable light, we proposed that on your being all discharg’d, we would give up all we had here, and an Order to receive the Ballance of the number in America; this was refused, but good Mr. Hartley has finally by long solicitation obtain’d an Agreement of the Lords of the Admiralty to an exchange of Man for Man, and the Pass required for a Cartel Ship to bring over as many of you as we have here to give in Return, was sent to England in September. The Execution has been delay’d ’till a precise List could be sent of our Number. Of this we have only been a few days informed. By this Post I have written a Letter to Mr. Hartley, which I hope will remove that difficulty, and that those who have been longest in confinement to the number of 250. at least from the two Prisons of Forton and Plymouth will now soon be at liberty. Nothing in the Power of the Commissioners will be wanting to liberate the rest as soon as possible, for the Sufferings of so many of our brave Countrymen, affect us very sensibly. I have the honour to be Gentlemen Your most obedient and most humble Servant
B. Franklin
To Messrs. Wuibert, Lunt & MacKellar, Officers and the other Prisoners at Forton
 
Notation: Passy 20th. Octor. 1778. Copy of a Letter from Dr. Franklin to the American Prisoners at Forton. Recd. 2d. Novem. 1778.
